Citation Nr: 1233252	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  05-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation higher than 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD) prior to September 21, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to August 1969 and is in receipt of the Combat Infantryman Badge (CIB).   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In May 2007, the Veteran presented testimony relevant to his appeal before the undersigned at a Board hearing held by videoconference.  A transcript of the hearing is of record.  

In February 2009, the Board denied the Veteran's claim, and the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court). 

In March 2010, the Court granted a Joint Motion for Partial Remand (JMR) and ordered that the portion of the Board's decision denying the Veteran's increased rating claim for PTSD be vacated and remanded for action consistent with the JMR.

The Board remanded this case in July 2010 and March 2012 for further evidentiary development and to ensure due process.  It now returns to the Board following such action and is ready for disposition.  

Because the Veteran was awarded a 100 percent disability rating for PTSD effective September 21, 2010 in a December 2011 rating decision, that issue as it relates to that portion of the claim/appeal period is no longer subject to appellate review.  However, the remainder of the appeal period where the Veteran is only in receipt of a 50 percent rating remains before the Board.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, no formal TDIU claim has been filed by the Veteran, nor has the issue been reasonably raised.  The Veteran was employed full-time at the postal service throughout the period on appeal.     

The Veteran's claims folder, as well as the Veteran's "Virtual VA" file, has been reviewed by the Board in its evaluation of this appeal to ensure a complete review of the evidence.  


FINDINGS OF FACT

1.  For the portion of the claim/appeal period prior to August 15, 2007, the preponderance of the evidence weighs against finding that the disability picture associated with the Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas to support a finding that the disability more nearly approximates the criteria associated with a 70 percent rating under Diagnostic Code (DC) 9411. 

2.  For the portion of the appeal period from August 15, 2007 to September 20, 2010, the evidence of record is in approximate balance as to whether the symptomatology associated with the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas to support a finding that the disability more nearly approximates the criteria associated with a 70 percent rating under DC 9411. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent for service-connected PTSD have not been met or approximated for the portion of the claim/appeal period prior to August 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, DC 9411 (2011).

2.  Giving the benefit of the doubt to the Veteran, the criteria for a 70 percent disability rating for service-connected PTSD have been approximated for the portion of the claim/appeal period from August 15, 2007 to September 20, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007),  requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial or harmful error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

In the June 2004 notice letter, the RO advised the Veteran of the evidence and information needed to substantiate his claim for an increased rating and described the types of evidence that he may provide in support of his claim.  The RO also explained what evidence and information that the Veteran was responsible for obtaining/providing and what evidence that VA would obtain or make reasonable efforts to obtain in support of his claim.  The RO further explained that the Veteran had one year from the date of the letter to send the requested information and/or evidence or he may lose money because VA would not be able to pay him back to the date he filed his claim, which adequately addressed effective date.  

The Board notes that the June 2004 notice letter was sent before the initial denial of the claim and adequately satisfied VCAA notice requirements with respect to the Veteran's claim.  Notably, further notice was later provided in August 2007, and the claim was subsequently readjudicated.    

Additionally, the Board observes that the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal.  Neither the Veteran nor his representative has alleged any prejudice with respect to the notice, or lack thereof, received for his claim at any time during the course of this appeal. 

Furthermore, the Veteran and his representative have been provided with a copy of the above rating decision, the August 2005 SOC, and the SSOCs issued from January 2008 to July 2012, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issue on appeal.  

Regarding VA's statutory duty to assist in claims development, the RO afforded the Veteran with medical examinations in connection with his claim.  The Board notes that all relevant findings are included in the examination reports and are based on thorough evaluation of the Veteran.  Upon review, they are deemed adequate for rating purposes.  

Also, treatment records adequately identified as relevant to the Veteran's claim have been obtained to the extent possible, or otherwise submitted, and are associated with the record.  Additional treatment records are located in the Veteran's Virtual VA file but are unrelated to the claim adjudicated herein (i.e., they are dated outside the claim/appeal period).  

Furthermore, the Board finds that there has been compliance with our prior remands.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Indeed, treatment records from the Topeka VA Medical Center dated from August 2007 to September 2010 were obtained.  Also, a PTSD examination was conducted in September 2010.  Furthermore, the Appeals Management Center (AMC) issued an SSOC in July 2012 on the issue of entitlement to an increased rating for PTSD for the portion of the claim/appeal period prior to September 21, 2010.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Increased Evaluation

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In June 2004, the Veteran filed the current claim seeking an increased rating for service-connected PTSD.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently rated as 50 percent disabling prior to September 21, 2010 under 38 C.F.R. § 4.130, DC 9411.  PTSD is rated under the General Rating Formula for Mental Disorders.

Under the rating schedule, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.    

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. 
§ 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the rating schedule.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

Prior to August 15, 2007

For the portion of the claim/appeal period prior to August 15, 2007, the Board finds that the preponderance of the evidence weighs against finding that the disability picture associated with the Veteran's service-connected PTSD more closely approximates the schedular criteria for a higher rating, for reasons explained below.

When the Veteran underwent examination in November 2004, he reported nightmares, intrusive thoughts, irritability, restlessness, sleep disturbance, flashbacks, hypervigilance, and startle response.  He stated he had fairly good relationships with co-workers at the post office, and that he knew when to back away from people when he felt irritated.  He reported a good relationship with his children and spouse, and reported he had talked to people within the Veterans of Foreign Wars (VFW) and his friend group and had decided to seek further resources for PTSD treatment.  The examiner noted the Veteran was pleasant and well-groomed and denied hallucinations, suspiciousness, and paranoia, as well as thought insertion, withdrawal, broadcasting, and blocking.  The examiner also noted the Veteran's thought processes were coherent and goal-directed.  The examiner further stated the Veteran's concentration was impaired and that he had no insight; also, his knowledge is not commensurate with his level of education.  His affect was anxious and sad and congruent to thought content.  The examiner assigned a GAF score of 51, reflecting moderate symptoms or moderate severity in social or occupational functioning and diagnosed the Veteran with PTSD of moderate severity.  

This evidence preponderates against finding that the Veteran has occupational and social impairment with deficiencies in most areas due to PTSD, which is required for the next higher rating of 70 percent under the rating schedule.  Indeed, while there is some impairment of mood, there was no significant impairment in work, family relations, thinking, or judgment beyond what is already contemplated in the currently assigned 50 percent rating during the period at issue.  

The Board has also reviewed the Veteran's treatment records for the portion of the claim/appeal period and this evidence also preponderates against the Veteran's claim.  Regarding occupational impairment, the Board notes that the Veteran continued to work full-time for the postal service throughout the claim/appeal period and did not report having any conflicts with co-workers or other problems at the workplace.  For example, in June 2004, the Veteran reported that everything was going well with his new work position.  Approximately a week later, he stated that his new job continued to be a positive experience for him and he appreciated being in a small work group.  While the Board notes that the mental health provider remarked that the Veteran did not disclose much about himself and was very guarded in group, there is no indication that his statements regarding his experience at work are not credible.  It is notable that the Veteran even stated that he saw himself in another job after retirement in March 2005.  This evidence clearly does not indicate occupational impairment to the degree required for an increased rating.  

Additionally, the Board notes that the Veteran did not demonstrate social impairment to the degree required for an increased rating during the time relevant to this portion of the claim/appeal period.  In February 2005, for example, the Veteran told his PTSD support group that he was looking forward to a trip to El Paso with his wife.  He also told the group in March 2006 that he had been asked to organize the Mexican Fiesta parade.  While the group subsequently suggested in June 2006 that the Veteran was under much stress from his duties with the Mexican parade, he reported that he had received praise for the parade's success in July 2006.  This evidence does not indicate that the Veteran had significant difficulty adapting to a stressful situation.   

Moreover, while mental health providers mentioned that the Veteran had serious symptoms of PTSD at various times (see, e.g., June 2007 letter from the VA psychologist), it is observed that mental health providers have assigned GAF scores ranging from 51 to 60, which reflects moderate symptoms or moderate impairment in social or occupational functioning.  See May 2004 H&P note.  The characterization of the severity of PTSD as reflected by the assigned GAF score (i.e., moderate) is more consistent with the disability picture on the whole and, accordingly, is afforded greater probative value.  

The Board recognizes that the Veteran frequently stated that he engaged in socially isolative behavior during the period, and his treating VA psychologist has further noted that the Veteran had feelings of detachment and estrangement from others, among other psychiatric symptoms and has significant impairment due to PTSD.  See, e.g., August 2004 VA treatment note and June 2007 letter from the VA psychologist.  However, the overall disability picture shows that the Veteran was able to get along fairly well with co-workers and had good relationships with his wife and children during the period.  See, e.g., February 2004 VA H&P note.  The degree of occupational and social impairment shown due to PTSD symptomatology during this portion of the claim/appeal period more nearly approximates the schedular criteria for the currently assigned 50 percent disability rating.    

Moreover, while the Veteran reported impaired impulse control (i.e., road rage), he denied any periods of violence.  His anxiety and depression were not shown to affect his ability to function independently, appropriately, or effectively.  His hypervigilance did not interfere with routine activities.  While he has shown some difficulty in adapting to stressful circumstances, it did not result in any significant impairment in functioning, as evidenced by the success of the Mexican Fiesta parade he organized (discussed above).  He consistently denied suicidal ideation and did not demonstrate speech that is intermittently illogical, obscure, or irrelevant, spatial disorientation, or neglect of personal hygiene during the period.  

Therefore, the preponderance of the evidence weighs against finding that a 70 percent disability rating is warranted for this portion of the claim/appeal period.  Furthermore, none of the symptomatology contemplated in the schedular criteria for a 100 percent rating were shown for the entire portion of the claim/appeal period.     

For the foregoing reasons, we find that an increased rating for PTSD prior to August 15, 2007 is not warranted. 

From August 15, 2007 to September 20, 2010

However, for the portion of the claim/appeal period from August 15, 2007 to September 20, 2010, the Board resolves reasonable doubt in the Veteran's favor in finding that the disability picture associated with his service-connected PTSD more closely approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology such that the higher rating of 70 percent is warranted, for reasons explained below.

The Veteran presented for psychological examination at the Topeka VAMC on August 15, 2007.  See VA psychology note dated August 18, 2007.  At that time, the Veteran reported that he had missed no work other than for medical appointments for the past 12-month period but expressed concern over the fact that he was about to lose his solitary work assignments on his own printing press, which was some distance from others, to become part of a larger group work effort with bigger, newer machines.  The Veteran stated that he would soon have to work with and be around others and was concerned whether he would be able to maintain adequate concentration and a calm mood given that younger employees had been purposely dropping things within his hearing distance to watch his strong startle response and then laugh about it.  He then stated that he had approached his supervisor about the behavior but nothing had been done.  

After considering the Veteran's statements regarding his work environment, the examiner opined that the Veteran was marginally employable because he was only able to hang on to his job due to being able to work a printing press in an area where he was isolated.  However, with the pending move to joining a work group effort, this may create a volatile situation that could result in his leaving/quitting work or someone potentially getting hurt.  The examiner further commented that the Veteran may be unemployable due to his PTSD symptoms in settings where there was a lot of unexpected loud noise occurring, frequent triggers of his intrusive thoughts, and where he had to work around other people, especially those whom he perceived to be, or have shown themselves to be, some kind of threat to him and anything else that made him feel vulnerable in some way.     

Additionally, regarding social impairment, the Board observes that the Veteran told the examiner that he had been married for 34 years and cared about his wife and family.  However, he also stated that he isolated himself from others as much as possible and only attended obligatory family gatherings, which he disliked.  He also reported that he did not have any relationships outside of his family and enjoyed being alone.  He further stated that he only went to the store when there were few people around and entered and exited the store as quickly as he could get his items purchased.  The Veteran further reported having intermittent homicidal thoughts with no plan to harm anyone.  

Additionally, it is observed that the examiner considered the Veteran's statements and commented that the Veteran made every effort to isolate and distance himself from people.  The examiner noted that the Veteran cared about his wife and family but was unable to allow himself to be close to them, had a superficial relationship with them, and avoided familial interactions that stir positive affect.  The examiner also wrote that, overall, the extent and quality of the Veteran's social relationships were very limited and impaired because he still protected himself from re-experiencing the hurt and grief of losing those close to him.  The examiner further noted that the Veteran was challenged to be close to people, even family members, and to have caring or loving feelings of any depth.        

The examiner also noted that the Veteran objectively exhibited some anxiety and some signs of depressive affect, shifted about in his chair at times, and came to tears and cried when he shared things related to his Vietnam trauma.  While the Veteran admitted having homicidal thoughts at times and significant problems with "road rage", he denied having plans to harm anyone and was noted to have clear, logical, and goal-directed thinking and adequate contact with reality.  However, based on test results, the Veteran's judgment was noted to range from good to poor.    

The examiner further assigned a GAF score of 48.  Such score is reflective of serious symptoms or serious impairment in social or occupational functioning.  The examiner then added that there was serious impairment from the PTSD symptoms  on his functioning.    

Thus, the Veteran was shown to have difficulty in adapting to stressful circumstances at work (i.e., to become part of a larger group work effort), anxiety and depressed affect, social avoidance and isolation, inability to establish and/or maintain effective work relationships, impaired ability to establish close familial relationships, some impaired judgment, and intermittent homicidal thoughts at the time of the August 2007 VA examination.  Furthermore, the examiner specifically described the Veteran's PTSD as resulting in serious impairment of functioning and assigned a GAF score consistent with that assessment.  This evidence indicates that the Veteran had serious impairment in the areas of work, family relations, thinking, and mood due to his service-connected PTSD.  

Therefore, although the Board recognizes that the Veteran was able to perform his job tasks well enough to maintain employment up to that point and had additionally maintained a 34-year marriage to his wife at that time, we resolve reasonable doubt in the Veteran's favor in finding that the disability picture associated with his PTSD more closely approximates occupational and social impairment in most areas such that an increased rating of 70 percent is warranted beginning August 15, 2007, the date of the medical examination.  

In evaluating the severity of the Veteran's PTSD for the remainder of the time relevant to this portion of the appeal period, the Board has considered subsequent treatment records dated from August 2007 to September 2010.  

The Board initially notes that the majority of records pertain to group psychotherapy and contain little information specific to the Veteran.  However, there are some mental health notes of record individual to the Veteran.  Those records generally reflect complaints of sleep disturbance, irritability, and depressed mood.  On the whole, they do not indicate that the Veteran continued to have serious impairment of social and occupational functioning related to PTSD.  In this regard, the Board particularly notes that a May 2008 treatment note reflects that the Veteran reported having improved irritability and that his nightmares were subsiding.  The Veteran further reported that he then volunteered at a local church to teach math to help others pass their General Education Development (GED) tests and enjoyed the experience.  This evidence would seem to suggest an improvement of PTSD since the August 2007 examination and that the schedular criteria for a 70 percent disability rating are not approximated.  

Nonetheless, the Board recognizes that no thorough assessment of the Veteran's psychiatric disability was conducted during the period.  Thus, while there are certainly indications that the Veteran did not meet the schedular criteria for a 70 percent rating for the time relevant to this portion of the claim/appeal period following the August 2007 examination, the Board finds that the available evidence is insufficient to draw such a conclusion definitively.  Therefore, resolving every reasonable doubt in the Veteran's favor, we find that an increased disability rating of 70 percent for PTSD is warranted from August 15, 2007 to September 20, 2010.     

The Board notes, however, that the evidence does not show that the Veteran is further entitled to a 100 percent schedular rating for his service-connected PTSD for this portion of the appeal period.  There is no evidence of total occupational and social impairment due to psychiatric symptomatology.   As discussed above, the Veteran was able to maintain employment and was able to have relationship with family members to some degree (i.e., 34 year marriage) at the time of the August 2007 VA examination and demonstrated none of the symptomatology contemplated in rating schedule for a 100 percent disability rating.  Subsequent treatment records do not in any way indicate that a 100 percent schedular rating is warranted for PTSD.  As discussed in detail above, it is with resolving every reasonable doubt in the Veteran's favor that a 70 percent rating is assigned from August 15, 2007 to September 20, 2010.  No further increase is warranted.  

Moreover, because the Board does not find any symptoms and related functional impairment that are not already encompassed by the currently assigned staged rating and there is no unusual or exceptional disability picture shown, referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

1.  Entitlement to an evaluation higher than 50 percent for the Veteran's service-connected PTSD for the portion of the claim/appeal period prior to August 15, 2007 is denied.

2.  Entitlement to an evaluation of 70 percent for the Veteran's service-connected PTSD from August 15, 2007 to September 20, 2010 is granted, subject to the laws and regulations governing the payment of monetary awards.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


